Fourth Court of Appeals
                                San Antonio, Texas
                                      January 14, 2014

                                    No. 04-13-00162-CV

                              IN THE INTEREST OF D.I.P.,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02336
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


       The court has considered the appellee's motion for en banc reconsideration, and the
motion is DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court